Citation Nr: 1018208	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  07-32 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
from October 7, 2005 and 70 percent disabling from June 26, 
2007.  

2.  Entitlement to a higher initial rating for residuals of 
prostate cancer, evaluated as noncompensably (0 percent) 
disabling from July 1, 2006 and 20 percent disabling from 
June 26, 2007.  

3.  Entitlement to an effective date earlier than June 9, 
2005 for the grant of service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to October 
1968.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, in which the RO, in pertinent 
part, granted service connection for prostate cancer and 
PTSD.  The RO assigned a 100 percent rating for prostate 
cancer, effective June 24, 2005, and a noncompensable rating, 
effective July 1, 2006.  The RO assigned a 10 percent rating 
for PTSD, effective June 24, 2005.  

In an August 2007 rating decision, the RO granted an 
increased, 30 percent, rating for PTSD, effective June 26, 
2007, and granted an increased, 20 percent, rating for 
prostate cancer, effective June 26, 2007.  In an October 2007 
rating decision, the RO granted an initial 30 percent rating 
for PTSD, effective June 24, 2005.  In a March 2008 rating 
decision, the RO granted an increased, 50 percent, rating for 
PTSD, effective October 15, 2007.  The RO also changed the 
effective date of the grant of service connection for PTSD to 
October 7, 2005.  In the same rating decision, the RO changed 
the effective date of the grant of service connection for 
prostate cancer to June 9, 2005.  In an October 2008 rating 
decision the RO, in pertinent part, granted an increased, 70 
percent, rating for PTSD, effective June 26, 2007.  

Because the Veteran has disagreed with the initial ratings 
assigned following the grants of service connection for PTSD 
and prostate cancer, the Board has characterized these issues 
on appeal in light of Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service- connected 
disability).  Despite the higher ratings established for PTSD 
and residuals of prostate cancer, the Veteran has not been 
awarded the highest possible ratings.  As a result, he is 
presumed to be seeking the maximum possible benefit and his 
claims remain in appellate status.  A.B. v. Brown, 6 Vet. 
App. 35 (1993).

The Board notes that, in a statement dated in December 2008, 
the Veteran stated that he should get a personal interview 
for his cancer claim.  However, a January 2009 Report of 
Contact reflects that the Veteran's representative clarified 
that his appeal should be sent to the Board, and she 
indicated that no hearing was requested.  Accordingly, the 
Board finds no outstanding hearing requests of record.  

In May 2008, subsequent to issuance of the most recent 
supplemental statement of the case, the Veteran submitted 
additional evidence.  In his April 2010 Informal Hearing 
Presentation (IHP), the Veteran's representative waived RO 
consideration of the evidence.  The Board accepts this 
evidence for inclusion in the record.  See 38 C.F.R. § 
20.1304 (2009).

The Board notes that, in the August 2006 rating decision, the 
RO denied service connection for a back condition.  In a May 
2008 statement, the Veteran asserted that he had a congenital 
crack between the 4th and 5th vertebrae which was aggravated 
in service.  In December 2008, the Veteran indicated that he 
wanted to be compensated for his neurological problems.  
The request to reopen a claim for service connection for a 
back disorder and a claim for service connection for a 
neurological disorder have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over these matters, and they are referred to 
the AOJ for appropriate action.  

In addition, the Board notes that, in the October 2008 rating 
decision, the RO granted entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU), effective June 26, 2007.  The 
Veteran was notified of this rating decision the same month.  
In his April 2010 IHP, the Veteran's representative indicated 
that the Veteran argued that a TDIU should be assigned from 
at least January 2007.  This statement appears to raise a 
claim for entitlement to an earlier effective date for a 
TDIU; however, the United States Court of Appeals for 
Veterans Claims (Court) has held that once a decision 
assigning an effective date has become final, a claimant may 
not properly file, and VA has no authority to adjudicate, a 
freestanding earlier effective date claim in an attempt to 
overcome the finality of an unappealed RO decision.  See Rudd 
v. Nicholson, 20 Vet. App. 296, 299 (2006).  This matter is 
also referred to the AOJ for appropriate action.  

The issues of entitlement to higher initial ratings for PTSD 
and residuals of prostate cancer are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The claim for service connection for prostate cancer was 
received by VA on June 9, 2005; there is no evidence of any 
formal or informal claim, or written intent to file such a 
claim, earlier than June 9, 2005.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 9, 2005 
for the grant of service connection for prostate cancer have 
not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.400 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Court, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
held that the VCAA notice requirements apply to all elements 
of a claim.

In regard to the claim for an effective date earlier than 
June 9, 2005 for the grant of service connection for prostate 
cancer, a VCAA-compliant notice letter pertaining to this 
issue was not provided to the Veteran; however, the request 
for an earlier effective date is a downstream issue, which 
was initiated by a notice of disagreement.  The Court has 
held that, as in this case, once a notice of disagreement 
from a decision establishing service connection and assigning 
the rating and effective date has been filed the notice 
requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to 
the further communications with the appellant, including as 
to what "evidence [is] necessary to establish a more 
favorable decision with respect to downstream elements...."  
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Moreover, 
the resolution of the Veteran's appeal for an earlier 
effective date is also dependent on the Court's 
interpretation of the law and regulations pertaining to 
claims for VA benefits.  Consequently, no further development 
under the VCAA is warranted.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc) (holding that the VCAA is not applicable 
where it could not affect a pending matter and could have no 
application as a matter of law).  

Law and Regulations

VA law provides that the effective date for an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.400 (2009).

The terms "claim" and "application" mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his duly-
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered as filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a).

Generally, the date of receipt of a claim is the date on 
which a claim, information, or evidence is received by VA.  
See 38 C.F.R. § 3.1(r).

The effective date of an award for disability compensation 
will be the day following separation from active service or 
date entitlement arose if claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

Factual Background and Analysis

The record reflects that, following separation from service, 
the first communication from the Veteran seeking service 
connection for any disability was his June 2005 claim for 
service connection for prostate cancer.  This claim was 
electronically submitted to VA on June 9, 2005.  In his 
claim, the Veteran indicated that he had never previously 
filed a claim with VA.  

In correspondence dated on June 23, 2005, the RO asked the 
Veteran to sign, date, and return the signature page of his 
VA Form 21-526, Veteran's Application for Compensation or 
Pension, which was filed online.  The signature page was 
received on June 24, 2005.  In a statement dated in October 
2005, the Veteran asserted that his prostate cancer was 
related to Agent Orange exposure.  He stated that he was 
diagnosed with prostate cancer in December 2003 and underwent 
radical prostectomy in February 2004, with subsequent 
radiation therapy starting in May 2005.  

In the August 2006 rating decision, the RO noted that service 
department evidence indicated that the Veteran served in 
Vietnam, and granted service connection for prostate cancer 
as presumptively related to in-service Agent Orange exposure.  
Service connection was granted effective June 24, 2005, the 
date the signature page of the claim for service connection 
was received.  In the March 2008 rating decision, the RO 
granted an earlier effective date of June 9, 2005 for the 
grant of service connection for prostate cancer, noting that 
the Veteran had submitted an online claim for service 
connection for prostate cancer on that date.  

The Veteran has not asserted, and the record does not 
reflect, that he filed a claim for service connection for 
prostate cancer prior to June 9, 2005; rather, he contends 
that he is entitled to an earlier effective date for the 
grant of service connection as he was initially diagnosed 
with prostate cancer in December 2003.  

Records of VA treatment confirm that the Veteran was 
diagnosed with adenocarcinoma of the prostate following 
prostate biopsy in December 2003 and that he subsequently 
received VA treatment for prostate cancer, including 
radiation therapy.  Records of private treatment dated from 
December 2003 to January 2005 reflect that the Veteran 
underwent prostatectomy in February 2004.  

Despite the Veteran's assertions regarding entitlement to an 
earlier effective date for the grant of service connection, 
the Board finds that the record includes no document 
associated with the claims file that can be construed as 
pending claim for service connection for prostate cancer 
prior to June 9, 2005.  While, as indicated above, the 
governing legal authority authorizes an effective date for 
the grant of service connection as early as the day after the 
date of the veteran's discharge from service if a claim for 
service connection was filed within one year of discharge, 
such is not the case here.  In this regard, the earliest 
evidence of any claim for service connection is the claim 
filed on June 9, 2005.  

Therefore, as there is no communication which can be 
construed as a claim, formal or informal, for service 
connection for prostate cancer within one year of separation 
from service, the appropriate effective date for the award of 
service connection for this disability is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  See 38 C.F.R. § 3.400(b)(2)(i).  In this case, the 
initial claim for service connection was received at the RO 
on June 9, 2005.  

The Board has considered the Veteran's argument that he was 
diagnosed with prostate cancer at VA in December 2003, prior 
to June 9, 2005.  While, under the provisions of 38 C.F.R. 
§ 3.157(b)(1), the date of outpatient or hospital examination 
or the date of admission to a VA or uniformed services 
hospital will be accepted as the date of receipt of a claim, 
this regulation only applies to a defined group of claims.  
See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 
3.157 applies to a defined group of claims, i.e., as to 
disability compensation, those claims for which a report of a 
medical examination or hospitalization is accepted as an 
informal claim for an increase of a service-connected rating 
where service connection has already been established).  VA 
or uniformed services medical records cannot be accepted as 
informal claims for disabilities where service connection has 
not been established.  

In addition, while VA and private treatment records dated 
prior to June 9, 2005 reflect diagnoses of and treatment for 
prostate cancer, the mere presence of medical evidence does 
not establish intent on the part of the veteran to seek 
service connection for a condition.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. 
App. 377, 382 (1999) (where appellant had not been granted 
service connection, mere receipt of medical records could not 
be construed as informal claim).  Merely seeking treatment 
does not establish a claim, to include an informal claim, for 
service connection.  Thus, records of treatment for prostate 
cancer, prior to June 9, 2005, cannot be interpreted as an 
informal claim for service connection.  

The Board has considered that, in a statement received in May 
2008, the Veteran argued that he was diagnosed with prostate 
cancer by VA in December 2003 and someone from VA should have 
told him that he could file a claim for service connection.  
The applicable law and regulations clearly make it the 
Veteran's responsibility to initiate a claim for service 
connection with VA if he seeks that benefit.  The Board 
emphasizes that, while VA does have a duty to assist a 
claimant in developing facts pertinent to a claim, it is the 
claimant who must bear the responsibility for coming forth 
with the submission of a claim for benefits under the laws 
administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  The Court has also held that VA is not required to 
conjure up issues that were not raised by an appellant.  See 
Brannon, 12 Vet. App. at 35.  VA is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  See Talbert v. Brown, 7 
Vet. App. 352, 356-57 (1995).  In this case, the record does 
not show that the Veteran filed any claim for service 
connection, to include a claim for service connection for 
prostate cancer, prior to June 9, 2005.   

The fact remains that, in this case, there is no document 
that can be construed as a claim for service connection for 
prostate cancer filed prior to June 9, 2005.  The record 
clearly shows that the Veteran filed an original claim for 
service connection on that date, and there is no 
communication from the Veteran to VA prior to that date that 
can be construed as a pending claim for service connection 
for prostate cancer.  In this regard, in his April 2010 IHP, 
the Veteran's representative indicated that the Veteran filed 
his original claim in June 2005, and there was no sign that 
he communicated with VA regarding filing a claim for benefits 
prior to that date.  As such, there is no legal basis for 
granting service connection for prostate cancer prior to this 
date.  Rather, the governing legal authority makes clear 
that, under these circumstances, the effective date can be no 
earlier than that assigned.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(2)(i).  

For the foregoing reasons, the record does not provide a 
basis for assignment of an effective date earlier than June 
9, 2005 for the grant of service connection for prostate 
cancer.  As the Board finds that the preponderance of the 
evidence is against the appellant's earlier effective date 
claim, the benefit of the doubt doctrine does not apply.  See 
Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an effective date earlier than June 9, 2005 
for the grant of service connection for prostate cancer is 
denied.  


REMAND

The Board's review of the claims file reveals that further 
action on the claims remaining on appeal is warranted.  

The record reflects that the Veteran was awarded Social 
Security disability benefits beginning in March 2007.  An 
April 2007 record of VA treatment reflects that the Veteran 
filed for disability on the basis of PTSD; however, in an 
August 2007 letter to the Social Security Administration 
(SSA) the Veteran stated that he was appealing a decision 
denying SSA disability because he had not requested a 
decision based on having prostate cancer or the resulting 
medical problems which ensued, adding that whatever doctors 
SSA had discussed this with did not seem to know that follow-
ups were necessary.  He added that he was forced to remain 
close to bathrooms due to a constant urgency to urinate.  In 
the same letter, he added that his psychiatrist had 
determined that he was unable to work in his present 
condition, and that bed wetting had not been covered in his 
interview.  The foregoing statement from the Veteran reflects 
that SSA records are potentially pertinent to both claims for 
higher initial ratings remaining on appeal.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, it must seek to obtain those 
records before proceeding with the appeal.  See Murincsak; 
see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  As 
the Veteran's SSA records have not previously been associated 
with the claims file and may be pertinent to the claims 
remaining on appeal these records should be requested.  See 
38 C.F.R. § 3.159(c)(2).  

In addition, a June 2005 record of VA treatment reflects that 
the Veteran was filing a claim for New Jersey state 
disability, which had been signed by his private physicians, 
Dr. W. D. T. and Dr. H. K. S.  The record includes medical 
certificates completed by each of these physicians in June 
2005.  Dr. W. D. T., a urologist, indicated that the Veteran 
was unable to work due to radiation therapy for prostate 
cancer and urine incontinence.  Dr. H. K. S., a radiation 
oncologist, indicated that the Veteran was unable to work due 
to radiation therapy for cancer.  These medical certificates 
indicate that the Veteran's claim for New Jersey state 
disability is pertinent to his claim for a higher initial 
rating for prostate cancer; however, records pertaining to 
this claim have not been associated with the claims file.  As 
records pertaining to a claim for New Jersey state disability 
benefits have not previously been associated with the claims 
file and may be pertinent to appeal these records should be 
requested.  See 38 C.F.R. § 3.159(c)(1).  

In addition, the record reflects that there are outstanding 
records of VA treatment pertinent to the claims remaining on 
appeal.  During urology treatment in March 2007, he 
complained of minimal daytime and worse nighttime 
incontinence; in May 2007, he described urge incontinence. A 
June 2007 record of VA treatment notes that, during urology 
treatment in July 2006, the Veteran described an episode of 
enuresis the week prior, during urology treatment.  The 
claims file currently includes records of VA treatment dated 
from December 2001 to December 2005 and from April 2007 to 
February 2008; however, the June 2007 record of VA treatment 
suggests that there may be VA treatment records dated between 
December 2005 and April 2007 which are potentially pertinent 
to the claim for a higher initial rating for residuals of 
prostate cancer.  In addition, an April 2008 medical 
certificate completed by a psychiatrist at the East Orange VA 
Medical Center (VAMC) indicated that the Veteran was treated 
in April 2008.  In May 2008, the Veteran reported that he 
attended weekly group therapy for PTSD.  As noted above, the 
most recent records of VA treatment currently associated with 
the claims file are dated in February 2008.  As any records 
of VA treatment dated from December 2005 to April 2007 and 
since February 2008 are potentially pertinent to the appeal 
and within the control of VA, they should be obtained and 
associated with the claims file.  Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

In addition, in correspondence dated in August and September 
2006, the Veteran's representative indicated that the Veteran 
received weekly treatment for PTSD at the Vet Center.  In 
correspondence dated in September 2007, she reported that he 
attended sessions at the Bloomfield Vet Center on a regular 
basis.  Despite the foregoing, no records of treatment from 
the Bloomfield Vet Center are currently associated with the 
claims file.  On remand, these records should be requested.  

Finally, the Board notes that the Veteran was most recently 
afforded VA examinations to evaluate his PTSD and residuals 
of prostate cancer in June 2007.  On VA PTSD examination, the 
Veteran's mood was depressed, affect was blunted, and speech 
was normal.  There were no perceptual problems or suicidal or 
homicidal ideations.  Thought processes and thought content 
were normal and insight, judgment, and impulse control were 
fair.  The Axis I diagnosis was PTSD and the examiner 
assigned a Global Assessment of Functioning (GAF) score of 
40.  She commented that the Veteran had moderately severe 
symptoms, was unable to work, and was isolative.  In a May 
2008 statement, the Veteran reported that he was getting 
increasingly angry and had periods of illogical speaking and 
diversions.  In correspondence dated in December 2008, he 
indicated that he had continuously gotten angrier and angrier 
with those around him, and was having more intrusive thoughts 
as he drove during the day.  He stated that his short and 
long term memory were blocked out, his only friends were the 
ones his wife had made, and he did not want to get out of bed 
most mornings.  

On VA genitourinary examination in June 2007, the Veteran 
described nocturia three to four times, with occasional 
enuresis, twice a week.  He added that he was mostly 
continent during the day, with no pads or diapers, although 
he changed his underpants once or twice daily due to after 
dribble and wore Depends on long trips.  He stated that he 
had daytime frequency every hour at home.  In May 2008, the 
Veteran indicated that, in 2007, he only experienced some 
leakage, but was now wearing Depends when he went out and at 
night.  He indicated that he had to void more than five times 
a night.  

The Veteran is entitled to a new VA examination where there 
is evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); VAOPGCPREC 11-95 (1995).  

The Board finds that the foregoing statements reflect a 
worsening of PTSD and residuals of prostate cancer since June 
2007.  Accordingly, the Veteran should be afforded new VA 
examinations to evaluate these disabilities.  

Finally, the Board notes that it does not appear that the 
Veteran has been provided notice required by the VCAA on the 
issues of entitlement to higher initial ratings for PTSD and 
prostate cancer.  In Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court held that once service connection 
is granted and an effective date and rating have been 
assigned, the claim is substantiated and further VCAA notice 
is not needed.  While the Court's holding in Dingess suggests 
that such notice is not required because the service 
connection claims have been substantiated, since the claims 
are being remanded, additional notice specific to the issues 
remaining on appeal is appropriate.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should provide the Veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises him of the information and 
evidence necessary to substantiate his 
claims for higher initial ratings for 
PTSD and residuals of prostate cancer.

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for any of the 
disabilities remaining on appeal.  Of 
particular interest are records from the 
East Orange VAMC (dated from December 
2005 to April 2007 and since February 
2008) and the Bloomfield Vet Center.  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The AMC/RO should obtain from the SSA 
a copy of any decision regarding the 
Veteran's claim for disability benefits 
pertinent to the claims remaining on 
appeal, as well as copies of all medical 
records underlying those determinations.  

4.  The AMC/RO should contact the 
appropriate agency regarding the 
Veteran's claim for New Jersey state 
disability benefits and request that they 
provide all information regarding any 
claims filed by the Veteran pertinent to 
the claims remaining on appeal.  Any 
records obtained should be associated 
with the claims file.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
Veteran should be scheduled for a VA 
psychiatric examination, to evaluate his 
PTSD.  All indicated tests and studies 
are to be performed, and a comprehensive 
history is to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the psychologist or psychiatrist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
psychologist or psychiatrist.  The 
examiner should set forth all examination 
findings, along with a complete rationale 
for any conclusions reached.  

The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet Review Examination 
for PTSD (revised on April 2, 2007).  The 
examination must respond to the 
instructions contained therein.  

6.  The Veteran should also be scheduled 
for a VA genitourinary examination, to 
evaluate residuals of prostate cancer, at 
a VA medical facility.  All indicated 
tests and studies are to be performed, 
and a comprehensive history is to be 
obtained.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.  The examiner should set 
forth all examination findings, along 
with a complete rationale for any 
conclusions reached.  

The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet Genitourinary 
Examination (revised on April 22, 2008).  
The examination must respond to the 
instructions contained therein.  

7.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

8.  After ensuring that the development 
is complete, re-adjudicate the claims.  
If not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


